Citation Nr: 0737228	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He died in March 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 "decision" by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to dependency 
and indemnity compensation. 

This case has been advanced on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify appellant of any further 
action required on her part.

REMAND

The veteran died in March 2002 due to cardiopulmonary arrest 
due to implications of pancreatic carcinoma, due to or a 
consequence of primary site-pancrease (sic); due to or as a 
consequence of diabetes mellitus type II, benign prostatic 
hypertrophy.  Other significant conditions contributing to 
death but not related to the cause of death were coronary 
artery disease, congestive heart failure, and chronic renal 
insufficiency.  An autopsy was not performed.

An April 2002 VA letter informed the appellant that she was 
not eligible for dependency and indemnity compensation.  It 
did not specifically address the issues of entitlement to 
service connection for the cause of the veteran's death, and 
entitement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2007)   

In a June 2002 letter entitled, "Notice of Disagreement," 
appellant noted that she was appealing the decision denying 
benefits. She alleged that the veteran's decision making 
ability was impacted by his service connected depressive 
disorder contributed to his death.  Finally she alleged that 
the veteran's pancreatic cancer was not timely diagnosed by 
VA until it was in its final stages thereby shortening his 
remaining lifespan.

Subsequently the RO issued a Statement of the Case in August 
2003 addressing the questions of entitlement to service 
connection for the cause of the veteran's death, entitlement 
to dependency and indemnity compensation under 
38 U.S.C.A,§ 1318, and entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1151.

While this case was certified to the Board a full rating 
decision has never been entered, and the appellant has not 
been given full and complete VCAA notice. As such this case 
must be remanded to the RO for compliance with the duty to 
assist and notify criteria of the Veterans Claims Assistance 
Act (VCAA),  In this regard, in Hupp v. Nicholson, No. 03-
1668 (U.S. Vet. App. July 18, 2007), the United States Court 
of Appeals held that in a claim of entitlement to dependency 
and indemnity compensation VA must perform a different 
analysis depending upon whether a veteran was service-
connected for a disability during his lifetime.  Accordingly, 
the Court concluded that notice under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp 2007) must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service-
connected.  

Given the foregoing, and in light of the Court's recent 
decision in Hupp, the Board finds that the appellant's claims 
must be remanded for the issuance of VCAA notice that 
addresses all of her claims, including her dependency and 
indemnity compensation claims. On remand, the VCAA notice 
provided to the appellant by the RO must include: (1) a 
statement of the conditions, if any, for which the veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service-
connected.  Hupp; Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1. Furnish the appellant and her service 
representative proper VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish claims of entitlement 
to service connection for the cause of 
the veteran's death and entitlement to 
DIC under 38 U.S.C.A. § 1318 and 1151, as 
outlined by the Court in Hupp and 
Dingess.  

2.  The RO must invite the appellant to 
submit any additional evidence in her 
posession which she has yet to submit 
which she believes would be pertinent to 
her claims.

3. After completion of foregoing and any 
other development indicated by the 
record, the  RO must formally adjudicate 
by rating decision the appellant's claims 
of entitlement to service connection for 
the cause of the veteran's death, and 
entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 and 
1151. If the decision is adverse to the 
appellant, provide her and her 
representative with a supplemental 
statement of the case.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

